Citation Nr: 1008873	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-39 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
foot bunion. 

2.  Entitlement to a rating in excess of 10 percent for left 
foot bunion. 


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1978 to 
October 1998.

The appeal comes before the Board of Veterans' Appeals 
(Board) from July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the Veteran's claim for an increased 
rating for left and right foot bunions.  Subsequently, a 
September 2008 RO rating decision increased the Veteran's 
disability rating for right foot bunion to 10 percent, and 
left foot bunion to 10 percent.  

In an October 2008 RO rating decision, the RO granted a 
temporary total disability (TTR) rating based on surgical or 
other treatment of the right foot necessitating convalescence 
effective July 25, 2008, and with the 10 percent evaluation 
continued from September 1, 2008. 

The issue of a rating in excess of 10 percent for a right 
foot bunion is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. Competent medical evidence demonstrates that the Veteran's 
left foot bunion is manifested by deformation of the left 
hallux with hammertoe deformation and complaints of pain with 
walking.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
foot bunion have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5280 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed her claim for an increased 
rating in October 2006.  Thereafter, she was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
December 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing her claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in May 
2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
December 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records and all relevant VA and 
private treatment records pertaining to her service-connected 
disability have been obtained and associated with her claims 
file.  She has also been provided with VA examinations in 
July 2007 and July 2008 to assess the current state of her 
service-connected left foot bunion.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  She has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

8280  Hallux valgus, unilateral: 
Operated with resection of metatarsal head
10
Severe, if equivalent to amputation of great toe
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2009).

5284  Foot injuries, other:
Severe
30
Moderately severe
20
Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis. 
(a)  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3-1/2 
inches (8.9 cms.) or more, will be taken as loss of use 
of the hand or foot involved. 
(b)  Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent, footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will 
be taken as loss of use of the foot. 
38 C.F.R. § 4.63 (2009)

Factual Background and Analysis

In this case, the RO granted service connection for right and 
left feet bunions in January 1999 upon the Veteran's 
separation from active duty.  

In a November 2006 Montcrief Army Community Hospital (ACH) 
note, the examiner found hallux valgus of both feet, 
tenderness on palpation of both feet, tenderness of palpation 
of the posterior aspect of the heel, tenderness on the 
palpation of both heels, feet did not demonstrate full range 
of motion, no swelling or erythema of the feet, and no pain 
by motion.  The examiner also noted deformity of both great 
toes, tenderness on palpation of the toes, toe motion was 
normal, no pain elicited by motion of the toes, and no 
tenderness on ambulation in toes.  

A subsequent November 2006 Montcrief ACH x-ray report found 
spurs at the calcaneal tuberosity both at the Achilles tendon 
attachment and plantar aponeurosis attachment bilaterally and 
slight degenerative changes at the metacarpophalangeal (MP) 
joint great toe bilaterally with soft tissue swelling.  The 
report also noted slight osteophyte along the medial head of 
both first metatarsal joints, mild hindfoot valgus, and mild 
pes planus. 

In a December 2006 Montcrief ACH podiatry note, the Veteran 
complained of pain in the heels, right worse than left, going 
on two to three months.  She stated she has a hard time 
walking, she gets shooting pain, and that sometimes her 
bunions get red and hurt.  Upon examination, the examiner 
noted hallux valgus of both feet, tenderness on palpitation 
of the medial plantar aspect of the heel, no swelling of the 
feet, no erythema of the feet, no abnormal warmth of the 
feet, no tenderness on palpation of the posterior aspect of 
the heel, no tenderness on palpation of the intermetatarsal 
spaces of both feet, foot motion was normal, no pain elicited 
by foot motion, prominence at the first metatarsal head, and 
tenderness on palpation of the medial longitudinal arch.  The 
examiner diagnosed plantar fasciitis and bunions. 

In a January 2007 VA examination report, the Veteran 
complained of increasing pain and discomfort in her feet.  
She indicated poor response to treatment with orthotics, and 
that she had not had foot surgery or other treatment.  She 
reported that her pain affected her occupation and that 
standing more than a few minutes caused her to begin limping 
when she ambulated, and that it affected her daily activities 
of doing chores, cleaning, dressing, and bathing.  Upon 
physical examination, the examiner found painful motion of 
the great toes, tenderness at the attachment sites of the 
bilateral plantar fascia on the calcaneus, and no weakness or 
instability.  The examiner diagnosed bunions and hallux 
valgus deformities. 

In a January 2008 VA primary care note, the examiner found 
hallux valgus, lateral toes on the left foot without 
tenderness or deformity, and normal pulses. 

In a February 2008 VA podiatry note, the Veteran complained 
of painful bunions for the last ten years.  Upon examination, 
the examiner found hallux valgus with bunions, second toes 
adducting over the great toes, excessive pronation, tinea 
pedis, elongated second and third metatarsals on x-ray 
report, pain on simple touch of both bunions and plantarily 
both second and third metatarsal heads.  The examiner 
diagnosed bunions, tendon imbalance, adduction of toes two, 
three, and four and hammertoes. 

In a July 2008 VA feet examination, the Veteran complained of 
foot pain and that she could only wear tennis shoes as a 
result of her constant pain, she had inserts that did not 
work very well, her feet affected her job as part time 
analyst because she needed mobility, and it affected her 
activities of daily living because she could no longer walk.  
She denied flare-ups but stated that she had constant foot 
pain, and she reported both standing and walking were 
affected.  Upon examination of the left foot, the examiner 
noted hallux valgus with bunions, her second toe adducted 
over her great toe with the left foot greater than the right, 
excessive pronation, mycotic changes, no tenderness on 
manipulation of the Achilles tendon or abnormal alignment, no 
painful or restricted motion, abnormal weight bearing, 
weakness or instability, diffuse tenderness over the hallux 
valgus, bunions, or arch.  The diagnosis was bilateral hallux 
valgus with bunions and hammertoes. 

March and July 2008 VA progress notes reported hallux abducto 
valgus with bilateral bunions and pes planus. 

In a September 2008 VA progress note, the Veteran complained 
of pain and tenderness in the second and third interspaces of 
left foot, and was treated with an injection in each 
interspace with parcain and dexamethasone. 

Analysis

Based upon the evidence of record, the Board finds the 
service-connected hallux valgus with bunion in the left foot 
is presently manifested by deformation of the left hallux 
with hammertoe deformation and complaints of pain with 
walking.  The Veteran is in receipt of the maximum allowable 
rating of 10 percent under Diagnostic Code 5280 for a severe 
hallux valgus.  Furthermore, competent medical evidence does 
not state the condition was ever "moderately severe" to 
warrant a 20 percent rating under Diagnostic Code 5284 for 
foot injuries.

Disabilities of the foot are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 through 5284; however, several of these 
diagnostic codes are simply not applicable to the Veteran's 
left foot disorder because, in some cases, her current rating 
is equal to the maximum rating allowed under a particular 
rating code; or simply because she does not have, nor has 
contended to have, a diagnosis of the rated disability.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence). 

Although the Veteran was found to have degenerative changes, 
the Board notes that the criteria contained in Diagnostic 
Code 5003 for rating impairment due to arthritis would not 
serve to increase the Veteran's current disability ratings 
beyond 10 percent for the left foot disability.  A higher 
rating is not justified.

The Board acknowledges the Veteran's contentions that her 
left foot hallux valgus is severely disabling.  The Veteran 
is competent to testify as to the degree of her foot 
discomfort; however, as noted above, the Veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered whether a compensable rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups, is warranted.   The Board 
notes that the September 2008 rating decision states that the 
Veteran's 10 percent rating as been assigned for clinical 
findings of diffuse tenderness over the hallux valgus, 
bunions and arch; and pain upon use.  The Board observes that 
there is no objective evidence that the left foot is further 
limited by fatigue, weakness, lack of endurance, or 
incoordination, and the Veteran stated in her July 2008 feet 
examination that she did not experience flare-ups.  See 38 
C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is no indication that the Veteran's subjective 
complaints or any objective medical findings of weakness, 
fatigability, and lack of endurance caused functional loss 
greater than that contemplated by the assigned 10 percent 
rating for left foot hallux valgus.  

For all the foregoing reasons, the Veteran's claim for 
entitlement to a rating in excess of 10 percent for a left 
foot disability must be denied.  The Board has considered 
staged ratings, under Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered whether the Veteran's left 
foot bunion presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

ORDER

Entitlement to a rating in excess of 10 percent for left foot 
bunion is denied.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to an increased 
rating in excess of 10 percent for right foot bunion is 
warranted.  

The Veteran filed her increased rating claim in October 2006 
and was provided with VA examinations in August 2007 and July 
2008.  During her July 2008 VA examination, she indicated 
that she was having surgery on her right foot in July 2008.  
A July 2008 VA progress note indicates that she had surgery 
consisting of a modified Austin bunionectomy of the right 
foot.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and, in claims for 
disability compensation, requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  In this case, the 
Board recognizes that the last VA examination of the feet was 
conducted in July 2008 before the Veteran's right foot 
surgery.  VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997).  Consequently, a new VA examination is required 
to ascertain the current severity of the Veteran's right foot 
bunion. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the Veteran for right foot 
bunion since surgery in July 2008.  The 
RO should also specifically request from 
the Columbia VA Medical Center a copy of 
the Veteran's surgical report for her 
right foot bunionectomy in July 2008.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
feet  examination to determine the nature 
and current status of the service-
connected right foot bunion.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Evaluation of 
the Feet.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


